RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2747-15T4

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

        Plaintiff-Respondent,

v.

J.P.,

        Defendant-Appellant,

and

C.P., C.R. and T.R.,

     Defendants.
_____________________________________

IN THE MATTER OF F.R., S.P.,
and S.R.,

     Minors.
_____________________________________

              Submitted June 6, 2017 – Decided September 6, 2017

              Before Judges Rothstadt and Sumners.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Camden County,
              Docket No. FN-04-102-16.
         Joseph E. Krakora, Public Defender, attorney
         for appellant (Anthony Van Zwaren, Designated
         Counsel, on the briefs).

         Christopher S. Porrino, Attorney General,
         attorney for respondent (Melissa Dutton
         Schaffer, Assistant Attorney General, of
         counsel; Angela N. Domen, Deputy Attorney
         General, on the brief).

         Child and Family Advocacy Clinic, Rutgers Law
         School, attorneys for minor S.P. (Meredith L.
         Schalick, Law Guardian, on the brief).

         Joseph E. Krakora, Public Defender, Law
         Guardian, attorney for minors F.R. and S.R.
         (Christopher A. Huling, Designated Counsel and
         on the brief).


PER CURIAM

    In this Title 9 case, defendant J.P. (Jim)1 appeals from a

November 5, 2015 fact finding order.   We affirm substantially for

the reasons stated by Judge Donald J. Stein in his oral opinion

issued at the close of the fact finding hearing on the same date.

    We summarize the relevant facts as follows.    The Division of

Child Protection and Permanency (Division) did not present any

witness at the fact finding hearing to prosecute its claim of

abuse or neglect against defendant and C.P. (Cindy), but relied




1
  We use initials and pseudonyms to protect the identity of the
child that is the subject of this action.



                                2                          A-2747-15T4
upon documents2 admitted into evidence with defendants' consent.

Cindy presented the hearing's sole witness, her mother, who did

not witness the incident in question.

     Sixteen-year-old F.R. (Fay) was under the care of Cindy, her

half-sister, and defendant, Cindy's husband.       Also living with

them was J.L. (Jackson), Fay's seventeen-year-old boyfriend.    When

Cindy learned through looking at text messages on Fay's cell phone

that Fay and Jackson were having sexual relations, a plan was

designed to discipline them.   Cindy picked up Fay and Jackson from

a friend's house after they finished work at local amusement park.

When they got home, Cindy directed Fay and Jackson to enter the

house through the back door, instead of their usual habit of using

the front door.   After entering the house, Fay's grandfather, M.L.

(Myron), struck Fay with a belt in the face and body, and then

started to hit Jackson.    Defendant then began chocking Fay with

her purse strap and pressed his knee against her neck.             He

continued to choke Fay despite her plea that she could not breathe

because she was choking on the gum in her mouth.

     When defendant diverted his attention to Jackson, Fay was

able to leave the house and run to a nearby liquor store to call



2
  The Division's investigation report, photographs of victim's
injuries, physician's curriculum vitae and evaluation report of
victim, victim's hospital records, and police report.

                                 3                          A-2747-15T4
911.    Defendant caught up with Fay in the store, called her a

"whore" and "slut," and punched her in the face with a closed

fist.     He left before the police arrived.

       Fay was taken to the hospital where she was put in a neck

brace, and was diagnosed with a closed head injury and multiple

contusions.     The beating left her with linear marks on the side

of her forehead, two large bruises on the inner thigh of her left

leg, swelling on the side of her forehead, and scratches on her

face and arm.

       The same night of the incident, defendant told the Division

caseworker    that   the   incident   occurred   because   of   Fay's    and

Jackson's sexual relationship.        He stated that he slapped her at

the liquor store because she cursed at him and gave him the middle

finger.

       Judge Stein found that in accordance with N.J.S.A. 9:6-

8.21(c), defendant, along with Cindy, abused or neglected Fay by

inflicting    excessive    corporal   punishment   that    caused    actual

physical harm.

       On this appeal, defendant presents the following single-point

argument:

            THE COURT IMPROPERLY EVALUATED THE EVIDENCE
            AND THE CREDIBILITY OF WITNESSES IN APPLYING
            THE LAW TO DETERMINE WHETHER [DEFENDANT]
            COMMITTED AN ACT OF EXCESSIVE CORPORAL
            PUNISHMENT.

                                      4                             A-2747-15T4
Defendant specifically argues the judge did not adequately credit

accounts of the incident given by him, Cindy and Myron, and that

"uncorroborated statements by [Fay] were given too much weight,

causing severe prejudice to [defendant.]"

    In light of the record, defendant's appellate contentions are

without    sufficient   merit   to   warrant   discussion   in   a   written

opinion.    R. 2:11-3(e)(1)(E).

    Affirmed.




                                      5                              A-2747-15T4